Citation Nr: 0023429	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  97-19 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
January 1975 rating decision that continued a 10 percent 
disability evaluation for lumbosacral strain.

2.  Whether there was clear and unmistakable error in the 
June 1981 rating decision that continued a 10 percent 
disability evaluation for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972.  

This appeal arises from a May 1995 rating decision of the 
Washington, DC, RO which determined that there was no 
evidence of clear and unmistakable error in a June 1981 
rating decision that continued a 10 percent disability 
evaluation for lumbosacral strain.  This appeal also stems 
from an April 1996 rating action that determined that there 
was no evidence of clear and unmistakable error in a January 
1975 rating decision that confirmed a 10 percent disability 
evaluation for lumbosacral strain.  The notice of 
disagreement was received in May 1996.  The statement of the 
case was issued in March 1997.  The veteran's substantive 
appeal was received in May 1997.

On May 17, 2000, a hearing was held in Washington, DC, before 
N. R. Robin, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000).

The Board observes that the issue of an increased evaluation 
for service-connected lumbosacral strain was originally a 
component of this appeal.  However, in May 1995, the veteran 
was granted a 60 percent disability evaluation for this 
disability, which is the highest disability evaluation 
available to the veteran absent complete, unfavorable 
ankylosis of the spine.  This level of disability was not 
shown nor has it been contended to exist by the veteran.  
Moreover, the veteran was granted a total disability 
evaluation based upon individual unemployability in February 
1996.  In lieu of the foregoing, the veteran has been granted 
the full benefits entitled to him for his low back disorder.

The Board also notes that this appeal initially included the 
issue of the veteran's entitlement to a specially adapted 
housing or a special home adaptation grant.  The veteran 
subsequently withdrew his appeal of these issues during the 
course of his May 2000 personal hearing.  As such, the issue 
of entitlement to a specially adapted housing or a special 
home adaptation grant is no longer the subject of appellate 
review.


FINDINGS OF FACT

1.  The rating decision in January 1975 was consistent with 
the law and evidence then of record.

2.  The rating decision in June 1981 was consistent with the 
law and evidence then of record.


CONCLUSIONS OF LAW

1.  The 1975 decision that continued a 10 percent disability 
evaluation for lumbosacral strain was not clearly and 
unmistakably erroneous.  38 U.S.C.A. 5107, 7105 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5294-5295 
(1974); 38 C.F.R. § 3.105(a) (2000).

2.  The 1981 decision that continued a 10 percent disability 
evaluation for lumbosacral strain was not clearly and 
unmistakably erroneous.  38 U.S.C.A. 5107, 7105 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5295 (1980); 
38 C.F.R. 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for low back strain was granted in 
September 1972.  The veteran appealed the decision to assign 
a noncompensable disability evaluation for this disability.  
Thereafter, in a decision dated in January 1974, the Board 
granted a 10 percent disability rating for the veteran's 
service-connected low back strain.  The Board found that the 
veteran suffered from a lumbosacral strain with intermittent 
low back pain, and that the condition had existed in 
essentially the same degree since his service discharge.

In December 1974, the veteran was afforded a VA orthopedic 
examination.  He complained that his condition had worsened 
since his last VA examination, which had been in August 1973.  
He reported no medical treatment for his back; he did 
indicate use of Darvon 4 times daily.  He gave a history of 
being "laid up for 7 days" during the past year due to back 
problems.  With rapid movement, he said he frequently 
experienced a shooting pain from the L5 area that radiated 
into the sacroiliac joint and into the thighs.  He stated he 
also had problems with bending and lifting.  The veteran 
stood with hips level and shoulders level.  He flexed 15 
degrees to the left and 20 degrees to the right.  He lacked 
four inches of touching his toes with forward flexion.  He 
was able to perform a full deep knee bend without difficulty.  
Straight leg raising was positive on the right at 45 degrees 
and at the left at 70 degrees.  The neurological examination 
revealed that the deep tendon reflexes were present 
bilaterally and equally.  X-rays of the lumbar spine were 
negative.  The diagnosis was low back strain.

By a rating action dated in January 1975, the 10 percent 
disability rating assigned to lumbosacral strain was 
continued.  The Nashville RO determined that the medical 
evidence of record did not show that the veteran's service-
connected back disability had increased in severity so as to 
warrant a change in the 10 percent disability rating.  The 
veteran was mailed notice of the decision and his appellate 
rights in January 1975.

In October 1980, the veteran filed a claim for an increased 
rating of his service connected low back disability.  He 
maintained that his low back pain had intensified 
demonstrably since he was granted service connection for 
lumbosacral strain.  He said his back problem interfered with 
his ability to walk.  He contended that his back disability 
adversely impacted all aspects of his life, including his 
ability to work.

A statement from P. Moran, D.O., dated in September 1980 was 
associated with the claims folder.  Dr. Moran reported that 
he had examined the veteran due to his complaints of 
"intense lumbar pain with radiculitis down the right leg 
with positive Laseques sign and leg lift for ruptured lumbar 
disc."  He said x-rays revealed some joint space narrowing 
at L5-S1.  Back strain and sprain were also noted to be 
present.  Dr. Moran opined that the veteran should be granted 
partial disability for his problem.  A copy of a September 
1980 x-ray report was attached to this statement.  

The veteran was afforded a VA orthopedic examination in June 
1981.  He reported he was currently receiving treatment for 
his back problem through Dr. Moran and Pulaski County 
Hospital.  He made no other reference to post-service 
treatment of his back disorder.  He also indicated losing 10 
days from work during the past year on account of his back 
disorder.  He walked with a cane and had a slight limp.  
Neri's sign was negative.  There was no apparent back 
distress on forced coughing.  The lumbar curve was present.  
There was no paraspinal muscle spasm.  The veteran endorsed 
tenderness to moderate pressure of the lower midline lumbar 
region.  He stated he had pain from that area radiating to 
the right buttock and down the extremity to the foot.  
Schober's test showed five centimeters increase on forward 
bending to reach within four inches of the floor.  Backward 
and lateral flexion was to 20 degrees.  The veteran could 
fully squat and heel and toe walk.  Supine straight leg 
raising was 50 degrees to the right and 60 degrees to the 
left.  Both straight leg raises were 25 degrees positive.  
Sitting straight leg raises were 50 degrees negative 
bilaterally.  Patrick test was negative.  The veteran was 
able to perform a sit up with arms folded across his chest.  
He could hop across the room two times on each foot with some 
guarding on the right-sided performance.  Neurological 
examination was reported to be normal.  X-rays showed that 
the vertebral body height, disc spaces, and alignment were 
normal.  The diagnosis was chronic lumbosacral strain.

In June 1981, the RO denied an increased disability rating 
for lumbosacral strain.  The RO held that evidence to support 
a disability rating in excess of the currently assigned 10 
percent had not been presented.  Findings from the May 1981 
VA examination were referenced.  Notice of the decision, 
containing appellate rights, was mailed to the veteran that 
same month.

Following a November 1993 VA orthopedic examination, the 
veteran was awarded a 40 percent disability rating for his 
service-connected lumbosacral strain.  This rating action was 
rendered in January 1994.

In March 1995, the veteran, through his representative, asked 
that corrections be made to the 1975 and 1981 rating 
decisions under the provision of 38 C.F.R. 
§ 3.105(a).  He asserted there had been clear and 
unmistakable error in failing to grant higher disability 
evaluations for his low back disorder.  He stated the 
evidence of record, at the time of the 1975 decision, clearly 
supported at least a 20 percent disability rating.  He argued 
the RO had failed to consider relevant portions of the VA 
examination.  The veteran had similar contentions with regard 
to the 1981 rating decision.  He said the findings made by 
Dr. Moran had not been adequately considered.  He asserted 
that the failure to consider this evidence constituted clear 
and unmistakable error.

In May 1995, the RO determined that clear and unmistakable 
error in the June 1981 rating decision had not been 
established.  The RO found that the evidence of record at 
that time supported the 10 percent disability rating that had 
been assigned.  For similar reasons, the RO held in April 
1996 that there had been no clear and unmistakable error in 
the January 1975 rating decision, which continued the 10 
percent disability evaluation assigned to the veteran's 
lumbosacral strain.

The veteran was afforded a personal hearing before the 
undersigned in May 2000.  He argued that adequate medical 
evidence had been before the RO at the time of the 1975 and 
1981 rating decisions to support a higher disability 
evaluation for his service-connected low back disorder.  His 
wife concurred with this assessment.  As such, he stated the 
decision to continue the 10 percent rating that had been in 
place was clearly and unmistakably erroneous.  He asserted 
that the RO's choice to ignore crucial evidence that had been 
of record was not justified.  He said his VA examination in 
1974 and 1981 were too brief and superficial.  Moreover, the 
veteran intimated that the report of x-rays dated in December 
1974 had been fabricated.  He recalled that x-rays had not 
been taken because the radiology department had run out of 
film.  He also indicated that the VA examiner in 1980 refused 
to accept and review medical records that he had brought in 
from his private physician.  The veteran further argued that 
he had received VA treatment for his back problem in 1974 
through 1980, and that the RO had failed to obtain those 
records when considering his claim for an increased 
evaluation.  

II.  Analysis

At the outset, the Board notes that the veteran was notified 
of the determinations made in the 1975 and 1981 rating 
decisions and he did not file a notice of disagreement with 
either decision within one year of being notified.  An RO 
rating decision that has become final generally may not be 
reversed or amended in the absence of clear and unmistakable 
error.  See 38 U.S.C.A. § 5109A.  The decision of a duly 
constituted rating agency or other agency of original 
jurisdiction on which an action was predicated will be final 
and binding on all field offices of Department of Veterans 
Affairs as to conclusions based on the evidence on file at 
that time, and will not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R.  § 3.105.  
This rule is codified at 38 C.F.R. § 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc)).  See also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell, supra), 
cert. denied, 120 S. Ct. 405 (1999).

Also, in order to raise a reasonable claim of clear and 
unmistakable error, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error ... that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  Fugo, 6 Vet. App. at 44.  In addition, VA's breach 
of a duty to assist cannot form the basis for a claim of CUE.  
Shockley v. West, 11 Vet. App. 208 (1998); Hazan v. Gober, 10 
Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. App. 412 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In determining whether the 1975 and/or 1981 rating decisions 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  As set forth above, a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
See Russell.  The Board cannot resort to the benefit of 
hindsight to evaluate whether clear and unmistakable error 
existed in the RO's action in 1975 or 1981.

In general, disability evaluations were/are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identified the 
various disabilities.  38 C.F.R. § 4.1 required that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 required that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

The pertinent rating criteria for evaluating lumbosacral 
strain (specifically Diagnostic Code 5295) were essentially 
the same at the time of the January 1975 and June 1981 
decisions.  Under Diagnostic Code 5295, a noncompensable 
evaluation was assigned for lumbosacral strain where there 
were slight subjective symptoms only.  A 10 percent rating 
was assigned when there was characteristic pain on motion.  A 
20 percent disability rating was warranted where there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
rating, the highest available rating under Diagnostic Code 
5295, was warranted where there is a severe lumbosacral 
strain as manifested by a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.

Evidence available at the time of the January 1975 decision 
is the only evidence to be considered in deciding if the 
there was clear and unmistakable error with respect to that 
decision.  Later evidence, pertaining to the level of 
disability of veteran's lumbosacral strain, is irrelevant to 
clear and unmistakable error.  This same general rule applies 
also to the June 1981 rating decision.  

By one reasonable interpretation of the evidence available in 
January 1975, the veteran's low back disability did not 
warrant an evaluation in excess of 10 percent.  The December 
1974 VA examination report contained no findings of muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in standing position.  In fact, at the 
time of the examination, the veteran was able to flex 15 
degrees to the left and 20 degrees to the right.  He had 
almost a full range of forward flexion and was able to 
perform a full deep knee bend without difficulty.  Such 
findings do not come close to the 20 percent criteria of the 
pertinent diagnostic code.  Disagreement with how the RO 
weighed the evidence in January 1975 does not meet the 
standard of clear and unmistakable error in the failure to 
grant an increased evaluation.

A similar determination could be made with respect to the 
evidence that was considered at the time of the June 1981 
rating decision.  The Board recognizes that Dr. Moran 
reported at that time that x-rays revealed some joint space 
narrowing at L5-S1, and that back strain and sprain had been 
present during an examination.  He also noted that the 
veteran gave a history of intense low back pain with 
radiculitis with positive Laseques sign and leg lift for 
ruptured lumbar disc.  However, the report of the May 1981 VA 
examination clearly indicated that there had been no 
paraspinal muscle spasm.  Backward and lateral flexion was to 
20 degrees and the veteran only lacked four inches of 
touching the floor with forward flexion.

Again, the veteran's mere dispute with how the RO weighed the 
evidence in January 1975 and/or June 1981 does not meet the 
standard of clear and unmistakable error in the failure to 
grant an evaluation in excess of 10 percent for service-
connected lumbosacral strain.  There is nothing in the 
evidence from the time of the 1981 or the 1975 rating 
decisions which would compel a conclusion, to which 
reasonable minds could not differ, that the veteran's low 
back disability warranted a 20 or 40 percent evaluation under 
Diagnostic Code 5295.  The record does not demonstrate 
undebatable error of fact or law in the January 1975 and/or 
June 1981 RO decisions, the correction of which would compel 
a higher disability rating for the lumbosacral strain.  

The veteran has also argued that there was clear and 
unmistakable error in the January 1975 decision due to the 
fact that his low back had not been x-rayed in December 1974, 
and that the report of the x-ray from that time had been 
fabricated.  Similarly, he has contended that the VA examiner 
in 1980 refused to accept and review medical records that he 
had submitted for review.  He further maintained that the 
examinations were too brief and superficial.  Here, the Board 
must presume that the VA examiners carried out their duties 
in a diligent manner.  The veteran's mere allegation that 
evidence was ignored and/or fabricated by a VA examiner or 
that the examinations were cursory is insufficient to 
demonstrate that these events actually occurred.  The Court 
has stated that the "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 
have properly fulfilled their official duties." Saylock v. 
Derwinski, 3 Vet.App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  
"Clear evidence to the contrary" is required to rebut the 
presumption of regularity.  YT v. Brown, 9 Vet.App. 195, 199 
(1996).  In present case, the veteran has failed to 
demonstrate that the alleged errors actually occurred.

Another argument posited by the veteran is that the RO failed 
to consider relevant portions of the December 1974 VA 
examination in the 1975 rating decision, and that the 
findings made by Dr. Moran in 1980 were ignored in the 1981 
decision.  Here, the onus is upon the veteran to establish 
that evidence that was before the RO at the time of the 1975 
and 1981 decisions was not reviewed.  The U.S. Court of 
Appeals for the Federal Circuit recently issued a decision 
wherein it held that "absent specific evidence indicating 
otherwise, all evidence contained in the record at the time 
of the RO's determination of the service connection must be 
presumed to have been reviewed by the Department of Veterans 
Affairs, and no further proof of such review is needed." 
Gonzales v. West, No. 00-7018 at 6 (Fed. Cir. July 12, 2000).  
It was further determined that "review" does not require an 
explanation in the RO decision of the impact or lack thereof 
of every piece of evidence of record.  The veteran has not 
submitted any evidence showing that the RO failed to review 
all the evidence that was of record at the time of the 
January 1976 and June 1981 rating decisions.

Finally, the Board notes that the veteran has argued that the 
RO's failure to obtain VA treatment records could also 
constituted clear and unmistakable error.  Had the RO 
obtained those records, he asserts that the RO would have 
granted an increased evaluation of his service-connected low 
back disorder.  A review of the record at the time of the 
1975 and 1981 rating decisions fails to make any indication 
that the veteran was receiving VA treatment at that those 
times.  Nevertheless, in Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
Board even where they were not actually before the 
adjudicating body.  However, in Damrel v. Brown, 6 Vet. App. 
242, 246 (1994), the Court held that the Bell constructive 
notice doctrine could not be applied retroactively to VA 
adjudications occurring before Bell was decided.  In Lynch v. 
Gober, 11 Vet. App. 22, 26-29 (1997), the Court reiterated 
and followed its holding in Damrel.  Since the rating 
decisions in question were rendered in prior to 1992, Bell 
does not operate to make any unobtained VA records dated 
between 1974 and 1981 constructively part of the record.  Id.  
Moreover, the RO's failure to obtain those records, if in 
fact such exist, cannot be construed as clear and 
unmistakable error.


ORDER

The claim of clear and unmistakable error in the January 1975 
rating decision that continued a 10 percent disability 
evaluation for lumbosacral strain is denied.

The claim of clear and unmistakable error in the June 1981 
rating decision that continued a 10 percent disability 
evaluation for lumbosacral strain is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

